DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 12/2/21.  Claims 1, 10, 12, 15, and 19 have been amended.  Claims 11 and 16 have been canceled.  Claims 1-10, 12-15 and 17-20 are pending and an action on the merits is as follows.  

Allowable Subject Matter
Claims 1-10, 12-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-Claim 1:  Li et al. and Jones are cited because they are pertinent to applicant discloses. However, none of the cited prior art of record, discloses teach or fairly suggest at least wherein a payment integration coupon database stores coupon data previously supplied from a plurality of different vendors wishing to provide items and/or services using coupons that are used to confirm payment, wherein: upon successfully completing the payment for the item and/or service being purchased, an external payment processing system transmits an indication of a successful payment to a payment integration system via the payment gateway to a banking system and the payment integration system, and upon receiving the indication of successful payment, the payment integration system 
The following is an examiner’s statement of reasons for allowance in Re-claim 10:  Li et al. and Jones are cited because they are pertinent to applicant discloses. However, none of the cited prior art of record, discloses teach or fairly suggest at least  a payment integration coupon database storing coupon data previously supplied from a plurality of different vendors wishing to provide items and/or services using coupons that are used to confirm payment, wherein the vendor providing the item and/or service being purchased by the user uses the coupon data stored in the vendor POS coupon database as a means to verify that a payment for the item and/or service being purchased has been successfully completed, 5Application No.: 16/792,234Docket No.: KLPA.001.NPP wherein: upon successfully completing the electronic payment for the item and/or service being purchased, the external payment processing system transmits an indication of successful payment to the payment integration system via the gateway to the banking system and the payment integration system, and upon receiving the indication of successful payment, the payment integration system generates an image of a coupon for the item and/or service being purchased and transmits the generated coupon image to the user's user device, and wherein the payment integration system generates the image of the coupon 
The following is an examiner’s statement of reasons for allowance in Re-claim 19:  Li et al. and Jones are cited because they are pertinent to applicant discloses. However, none of the cited prior art of record, discloses teach or fairly suggest at least  wherein a payment integration coupon database stores coupon data previously supplied from a plurality of different vendors wishing to provide items and/or services using coupons that are used to confirm payment wherein: upon successfully completing the payment for the item and/or service being purchased, an external payment processing system transmits an indication of successful payment to a payment integration system via the payment gateway to a banking system and the payment integration system, and upon receiving the indication of successful payment, the payment integration system generates an image of a coupon for the item and/or service being purchased and transmits the generated coupon image to the user's user device, and wherein the coupon in the display format is generated by: connecting to a vendor coupon database to obtain coupon data for the item and/or service being purchased; and generating the coupon to be transmitted to the user device using the coupon data obtained from the vendor coupon database. . These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887